EXHIBIT 10.1
 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this "Agreement") is made and entered into as of
December 31, 2012, by and between Tree Top Industries, Inc., a Nevada
corporation ("Purchaser"), TTII Oil & Gas, Inc., a Delaware corporation and a
subsidiary of Purchaser (“Subsidiary”), and American Resource Technologies,
Inc., a Kansas corporation ("Seller").


RECITALS


A.           Seller owns the assets listed on Schedule 2.2 (the “Assets”).


B.           Purchaser, through the Subsidiary, desires to acquire, and Seller
desires to sell the Assets.


C.           Purchaser, Subsidiary and Seller (each a “Party” and collectively.
the "Parties") desire to evidence their agreement to the terms and conditions of
the purchase and sale of the Assets as set forth in this Agreement.


In consideration of the recitals and the representations, warranties and
covenants set forth in this Agreement, the Parties hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1           Defined Terms.  As used in this Agreement, each of the following
terms has the meaning specified below:


"Accounts Payable" means any and all trade accounts payable, accrued expenses
and other current liabilities of Seller arising out of the business of Seller.


“Acquisition Shares” has the meaning specified in Section 2.2.


"Affiliate" means, with respect to any Person, each other Person that directly
or indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with such Person.  The term "control"
(including the terms "controlled by" and "under common control with") means the
possession, directly or indirectly, of the actual power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of stock or other equity interests, by contract, credit arrangement or
otherwise.


"Agreement" means this Asset Purchase Agreement, as amended, supplemented or
modified from time to time in accordance with the express terms hereof.


"Assets" has the meaning specified in the Recitals to this Agreement.


"Assumed Liabilities" has the meaning specified in Section 2.3.


"Basket" has the meaning specified in Section 7.6(b).


"Claim" has the meaning specified in Section 7.1.


"Closing" means the consummation of the purchase and sale of the Assets
hereunder which shall occur on the Closing Date.


"Closing Date" has the meaning specified in Section 3.1.


"Code" means the Internal Revenue Code of 1986, as amended.
 
 
 
 

--------------------------------------------------------------------------------

 


"Employee Benefit Arrangements" means any and all pension, supplemental pension,
accidental death and dismemberment, life and health insurance and benefits
(including medical, dental, vision and hospitalization), short- and long-term
disability, savings, bonus, deferred compensation, incentive compensation,
holiday, vacation, severance pay, salary continuation, sick pay, sick leave,
tuition refund, service award, company car, scholarship, relocation, patent
award, fringe benefit, flexible spending account programs and other employee
benefit plans, contracts or policies providing employee or executive
compensation or benefits to the Seller’s employees, other than the Employee
Benefit Plans.


          "Employee Benefit Plans" means any and all "employee benefit plans,"
as defined in Section 3(3) of ERISA, maintained or contributed to by the Seller
or in which the Seller participates or participated and which provides benefits
to the Seller’s employees, including (i) any such plans that are "employee
welfare benefit plans" as defined in Section 3(1) of ERISA and (ii) any such
plans that are "employee pension benefit plans" as defined in Section 3(2) of
ERISA.


“Escrow Agent” means Peter DiChiara PLLC.


“Escrow Agreement” means the escrow agreement among the Seller, Subsidiary,
Purchaser and Escrow Agent.


 "ERISA" means the Employee Retirement Income Security Act of 1974, as amended.


"GAAP" means generally accepted accounting principles, as recognized by the U.S.
Financial Accounting Standards Board (or any generally recognized successor),
consistently applied.


"Governmental Authority" means any national, state, county or municipal
government, domestic or foreign, any agency, board, bureau, commission, court,
department or other instrumentality of any such government, or any arbitrator in
any case that has jurisdiction over Purchaser or Seller, as the case may be, or
any of its properties or assets.


"Indemnified Person" has the meaning specified in Section 7.1.


"Indemnifying Party" has the meaning specified in Section 7.1.


"Intellectual Property Rights" means any and all proprietary and technical
information, patents and patent rights, patent applications, service marks
(registered and unregistered), trademarks (registered and unregistered),
trademark and service mark applications, copyrights, trade secrets, web content,
supplier lists and other supplier information, customer lists and other customer
information, price lists, field performance data, research materials, other
proprietary intangibles, technical know-how, business and product know-how,
engineering and other drawings, designs, plans, methods, engineering and
manufacturing specifications, technology, inventions, processes, methods,
formulas, procedures, literature and operating and quality control manuals and
data directly relating to and used exclusively for the business of Seller.


"Knowledge" (whether or not capitalized) means (a) with respect to a natural
Person, the actual knowledge of that Person, and (b) with respect to a Person
which is a business entity, the actual knowledge of each of the officers,
directors, managers, and partners of such entity.


"Lease" means that certain Lease Agreement for a 75% working interest in the
Ownbey Lease located in Chautauqua County Kansas, a form of which is attached
hereto as Exhibit I.


"Lien" means any lien, mortgage, security interest, pledge, deposit, production
payment, restriction, burden, encumbrance, rights of a vendor under any title
retention or conditional sale agreement, or lease or other arrangement
substantially equivalent thereto.


"Material Adverse Effect" means (a) when used with respect to Seller, a result
or consequence that would materially adversely affect the condition (financial
or otherwise) or the aggregate value of the Assets, or would materially impair
the ability of Seller (taken as a whole) to own, hold, develop and operate its
assets or would impair Seller's ability to perform its obligations hereunder or
consummate the transactions contemplated hereby; and (b) when used with respect
to Purchaser, a result or consequence that would materially impair the ability
of Purchaser to own, hold, develop and operate the Assets in the manner operated
by Seller prior to the Closing Date, or would impair Purchaser's ability to
perform its obligations hereunder or consummate the transactions contemplated
hereby.


“Notes Receivable” means the assets listed on Schedule 2.2 under the caption
“Notes Receivable”.


“Party” or "Parties" has the meaning specified in the Recitals to this
Agreement.


"Patents" means the assets listed on Schedule 2.2 under the caption “Patents”.


"Permitted Liens" means the Assumed Liabilities.
 
 
2

--------------------------------------------------------------------------------

 


"Person" (whether or not capitalized) means any natural person, corporation,
company, limited or general partnership, joint stock company, joint venture,
association, limited liability company, trust, bank, trust company, business
trust or other entity or organization, whether or not a Governmental Authority.


"Purchase Price" has the meaning specified in Section 2.2.


"Purchaser" has the meaning specified in the introductory paragraph of this
Agreement.


"Purchaser Claims" has the meaning specified in Section 7.6(b).


"Purchaser Representative" means the Purchaser’s Chief Executive Officer or
other authorized representative of Purchaser (including legal, accounting and
financial advisors and agents authorized to act on behalf of Purchaser).


"Responsible Officer" means, with respect to either Party, any Manager, the
Chairman, Chief Executive Officer, Chief Operating Officer, President, Chief
Financial Officer or any Vice President of such Party.


“Securities Act” means the Securities Act of 1933, as amended.


"Seller" has the meaning specified in the introductory paragraph of this
Agreement.


"Seller Contracts" means all written and oral agreements, contracts, purchase
orders, sales orders, commitments and understandings directly relating to Seller
to which Seller is a party, by which Seller is directly or indirectly bound, or
to which any of the Assets may be subject. All such Seller Contracts are listed
on Schedule 4.14.


"Seller Permits" means any and all permits, licenses, variances, exemptions,
orders, franchises, approvals, consents, registrations and authorizations of all
Governmental Authorities held by Seller directly relating to the ownership, use
or operation of Seller or the Assets.  All such Seller Contracts are listed on
Schedule 4.14.


"Seller Representative" means any director, officer or other authorized
representative of Seller (including legal, accounting and financial advisors and
agents authorized to act on behalf of Seller).


"Subsidiary" has the meaning specified in the introductory paragraph of this
Agreement.


"Taxes" means taxes of any kind, levies or other like assessments, customs,
duties, imposts, charges or fees, including income, gross receipts, ad valorem,
value added, excise, real or personal property, asset, sales, use, federal
royalty, license, payroll, transaction, capital, net worth and franchise taxes,
estimated taxes, withholding, employment, social security, workers compensation,
utility, severance, production, unemployment compensation, occupation, premium,
windfall profits, transfer and gains taxes or other governmental taxes imposed
or payable to the United States or any state, local or foreign governmental
subdivision or agency thereof, and in each instance such term shall include any
interest, penalties or additions to tax attributable to any such Tax.


"Third-Party Consent" means the consent or approval of any Person other than any
of Seller, Purchaser or any Governmental Authority.


1.2           Other Definitional Provisions.  All references in this Agreement
to Schedules, Exhibits, Articles, Sections, subsections and other subdivisions
refer to the corresponding Schedules, Exhibits, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise.  Titles appearing at the beginning of any Articles, Sections,
subsections or other subdivisions of this Agreement are for convenience only, do
not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof.  Schedules to this Agreement are attached hereto
and by this reference incorporated herein for all purposes.
 
 
 
3

--------------------------------------------------------------------------------

 


ARTICLE II
PURCHASE AND SALE


2.1           Purchase and Sale.  At the Closing, upon the terms and subject to
the conditions contained herein, Seller shall sell, transfer, assign, convey and
deliver to Subsidiary, and Subsidiary shall purchase, accept and acquire from
Seller, all of Seller's right, title and interest in and to all of the Assets.


2.2          Purchase Price. In full consideration for the purchase of the
Assets, contemporaneous with the conveyance and delivery of the Assets to the
Subsidiary at the Closing, Purchaser shall


(a)          issue certificates in the name of the Seller for shares of the
Purchaser’s common stock equal to a market value of $500,000 (based on the
average closing market price of the ten trading days prior to Closing (the
“Acquisition Shares”); and


(b)          minimum royalty payments of 10% on all  royalties and/or proceeds,
net of all expenses and costs, from the sale or license of the Patents.


25% of the Acquisition Shares will be delivered to the Seller within five days
of the execution of this Agreement.  The remaining 75% of the Acquisition Shares
shall be delivered to the Escrow Agent upon execution of this Agreement to be
held and delivered pursuant to the Escrow Agreement.
.
2.3           Limited Assumption of Liabilities.  The Purchaser and the
Subsidiary are not assuming, accepting or undertaking any debt, obligation, duty
or liability of Seller of any kind whatsoever, accrued, contingent or otherwise,
whether arising out of the operation, use or ownership of the Assets, the sale
of products, or otherwise (including with respect to Taxes) except for the
obligations set forth on Schedule 2.3 (the "Assumed Liabilities"); provided that
payments made by the Purchaser or Subsidiary shall not exceed $398,250, shall
only be paid from 50% of the net collections (after deducting the costs of
collection) from the Notes Receivable, and shall not accrue interest.  For the
avoidance of doubt, the "Assumed Liabilities" shall not include any Accounts
Payable arising with respect to the period before the Closing.


2.4          Delivery of Assets.  Title to and possession of the Assets shall be
delivered and transferred by Seller to the Subsidiary at the Closing.


2.5          Instruments of Conveyance and Transfer.  At the Closing, Seller
shall execute and deliver to the Subsidiary, as appropriate, one or more special
warranty deeds, bills of sale, instruments of assignment, certificates of title,
registrations, licenses and other documents as may be reasonably necessary or
appropriate (a) to vest in the Subsidiary title to all of the Assets, free and
clear of any and all Liens (other than Permitted Liens) and (b) to carry out the
transactions contemplated by this Agreement.


2.6          Allocation.  The Purchase Price shall be allocated among the Assets
as set forth on Schedule 2.7.
 
 
 
4

--------------------------------------------------------------------------------

 




ARTICLE III
CLOSING


3.1           Closing.  The Closing will take place at the offices of Sichenzia
Ross Friedman Ference with the execution and delivery of this Agreement (the
"Closing Date").


3.2           Closing Obligations of Seller.  At the Closing, Seller shall
deliver to Purchaser:


(a)  
instruments of conveyance and transfer described in Section 2.5 executed by
Seller;



(b)  
a legal opinion of Seller’s counsel in a form reasonably acceptable to
Purchaser;



(c)  
a certificate dated as of the Closing Date, executed by the Seller’s corporate
secretary in form and substance of Exhibit II, certifying in each case as to the
organizational documents of the Seller and the approval of the board of
directors of the Seller approving the transactions contemplated by this
Agreement and the documents to be entered into in connection with this
Agreement;



(d)  
 a certificate, dated as of the Closing Date, executed by an authorized officer
of the Seller in form and substance of Exhibit III  certifying in each case as
to the fulfillment of its obligations under this Agreement and that the
Representations and Warranties contained in this Agreement are true as of the
Closing Date;



(e)  
such other certificates and documents as may be called for under this Agreement
or as Purchaser or Subsidiary may reasonably request.



3.3           Closing Obligations of Purchaser and Subsidiary.  At the Closing,
Purchaser shall deliver to Seller:


(a)  
the Purchase Price (provided that, the Purchaser may deliver stock certificates
for the Acquisition Shares within 15 business days of the Closing);



(b)  
such other certificates and documents as may be called for under this Agreement
pursuant to Section 6.6.



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Purchaser as follows:


4.1           Organization.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Kansas, and has the
requisite power and authority to own, lease and operate the properties of
Seller, to conduct the business of Seller as it is presently being conducted,
and to enter into and perform its obligations under this Agreement.


4.2           Authority.  Seller has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement by Seller have been duly authorized
by all necessary corporate and/or other action, and no further corporate or
other action is necessary on the part of Seller for Seller to execute and
deliver this Agreement and to consummate and perform its obligations hereunder.


4.3           Validity and Binding Effect.  This Agreement has been duly
executed and delivered on behalf of Seller and constitutes the legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity.
 
 
 
5

--------------------------------------------------------------------------------

 


4.4           No Violations.  The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated hereby and compliance
by Seller with the provisions hereof will not, conflict with, result in any
violation of or default (with or without notice or lapse of time or both) under,
give rise to a right of termination, cancellation or acceleration of any
obligation or to the loss of a material benefit under, or result in the creation
of any Lien on any of the Assets under, any provision of (a) the Certificate of
Incorporation or Bylaws or other organizational documents of Seller; (b) any
loan or credit agreement, note, bond, mortgage, indenture, lease, permit,
concession, franchise, license or other contract, agreement or instrument
applicable to Seller; or (c) any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Seller or any of its properties or
assets.


4.5           Consents and Approvals.  No consent, approval, order or
authorization of, registration, declaration or filing with, or permit from, any
Governmental Authority is required by or with respect to Seller in connection
with the execution and delivery of this Agreement by Seller or the consummation
by Seller of the transactions contemplated hereby and no Third-Party Consent
that has not been obtained is required by or with respect to Seller in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.


4.6           Assets.  Seller has title to all of the Assets, and the Assets are
being conveyed to Purchaser, free and clear of any Liens other than Permitted
Liens.


4.7           Absence of Certain Changes or Events.  Since January 1, 2012,
Seller has operated the Seller business only in the usual and ordinary course
and consistent with past practices, and Seller has not suffered any material
loss, damage, destruction or other casualty (whether or not covered by
insurance) with respect to the Assets;


4.8           Commitments.  Seller has not entered into, and the Assets are not
bound by, any commitment (whether or not in writing) which may, in any material
respect, prevent the transactions contemplated by this Agreement.


4.9           Compliance with Laws.  Seller is not in violation of, or in
default under, and no event has occurred that (with notice or the lapse of time
or both) would constitute a violation of or default under any applicable law,
rule, regulation, order, writ, decree or judgment of any Governmental Authority
applicable to Seller; and no investigation or review by any Governmental
Authority is pending or, to the knowledge of Seller, threatened with respect to
Seller.


4.10           Litigation.  No litigation, arbitration, investigation or other
proceeding of any Governmental Authority is pending or, to the knowledge of
Seller, threatened against Seller, relating to the business of Seller or the
Assets and Seller is not subject to any outstanding injunction, judgment, order,
decree or ruling relating to Seller or the Assets.  There is no litigation,
proceeding or investigation pending or, to the knowledge of Seller, threatened
against or affecting Seller that questions the validity or enforceability of
this Agreement or any other document, instrument or agreement to be executed and
delivered by Seller in connection with the transactions contemplated hereby.


4.11           Intellectual Property.  Schedule 4.11 includes a complete and
accurate list of all Intellectual Property Rights that, to Seller’s knowledge,
are necessary for the operation, or continued operation, of the business of
Seller or for the ownership and operation, or continued ownership and operation,
of any of the Assets as presently owned and operated.  Seller holds valid and
continuing authority in connection with Seller's use of the Intellectual
Property Rights.  To the knowledge of Seller, the conduct of the Seller
business, and Seller's use of the Intellectual Property Rights, do not infringe
any known Intellectual Property Rights or any other proprietary right of any
Person.  Seller has not received any written notice from any other Person
pertaining to or challenging the right of Seller to use any of the Intellectual
Property Rights.  Other than the licenses listed on Schedule 4.11, Seller does
not own or use any Intellectual Property Right pursuant to a third party license
or royalty agreement and Seller has not granted any Person any rights to use
Intellectual Property Rights.  No employee of Seller is subject to any agreement
with a prior employer or other Person that in any way adversely affects or will
adversely affect the Seller business or the performance of the employee's duties
as an employee.  Seller has taken reasonable precautions to protect the secrecy,
confidentiality and value of its trade secrets and other confidential
Intellectual Property Rights, as applicable. 


4.12           Insurance.  Seller has the ability to obtain insurance from
financially sound and reputable insurers, covering Seller with respect to the
business of Seller in such amounts and covering such risks as are in accordance
with normal industry practice for companies engaged in businesses similar to
Seller and owning properties in the same general area in which Seller conducts
Seller.


4.13           Employee Benefit Arrangements and Employee Benefit Plans.    The
Seller does not have any Employee Benefit Arrangements or Employee Benefit
Plans.
 
 
 
6

--------------------------------------------------------------------------------

 


4.14           Contracts and Agreements; Permits.  Schedule 4.14 contains a
complete and accurate list of all Seller Contracts.  Each Seller Contract is in
full force and effect and is enforceable in accordance with its terms; the
rights of Seller under the Seller Contracts are free and clear of all Liens
other than Permitted Liens; Seller has performed in all material respects all
the obligations required to be performed by it under the Seller Contracts; there
has been no threatened cancellation or termination of any of the Seller
Contracts and there are no outstanding disputes thereunder; and each of the
Seller Contracts is with an unrelated third party and was entered into on an
arm's-length basis.  The Seller is in compliance with all of its Seller’s
Permits.  All Seller’s Permits are listed on Schedule 4.14


4.15           Taxes.  Seller or Seller has (a) timely filed all federal, state
and local returns, declarations, reports, estimates, information returns and
statements required to be filed by it or on its behalf with respect to any Taxes
relating to the business of Seller; (b) timely paid all Taxes relating to the
business of Seller that are due and payable for which Seller may be liable,
including any applicable property taxes in the jurisdictions in which Seller has
real or fixed property and sales taxes in the jurisdictions in which Seller
sells its products; (c) complied with all applicable laws, rules and regulations
relating to the payment and withholding of Taxes relating to the business of
Seller; and (d) timely withheld from employee wages and paid over to the proper
Governmental Authorities all amounts required to be so withheld and paid over
with respect to Seller's employees who are engaged in the business of Seller.


4.16           Real Property.  Except for the real estate covered by the Lease,
Seller does not own, lease, or utilize any real property. Seller has delivered
to Purchaser a true and complete copy of the Lease.  Seller has not subleased
any of the premises covered by the Lease or any portion thereof.  All rental and
other payments and other obligations required to be paid and performed by Seller
pursuant to the Lease have been duly paid and performed.  


4.19           Absence of Certain Business Practices.  Neither Seller nor any of
its directors, managers, employees or agents has, directly or indirectly, given
or agreed to give any gift or similar benefit (other than with respect to bona
fide payments for which adequate consideration has been given) to any customer,
supplier, governmental employee or other Person who is or may be in a position
to help or hinder the business of Seller (or assist Seller in connection with
any actual or proposed transaction relating to the business of
Seller):  (a) which will result in Seller incurring any damage or penalty in any
civil, criminal or governmental litigation or proceeding relating to the
business of Seller; (b) which, if not continued in the future, could reasonably
be expected to have a Material Adverse Effect on the business of Seller or which
will result in Seller paying any penalty in any private or governmental
litigation or proceeding relating to the business of Seller; or (c) for
establishment or maintenance of any concealed fund or concealed bank account
relating to the business of Seller.


4.20           Solvency.


(a) Seller is not now insolvent and will not be rendered insolvent by the
consummation of the transactions contemplated by this Agreement. As used in this
section, "insolvent" means that the sum of the debts and other probable
liabilities of Seller exceed the present fair saleable value of Seller's assets.


(b) Immediately after giving effect to the consummation of the transactions
contemplated by this Agreement: (i) Seller will be able to pay its liabilities
as they become due in the usual course of business, (ii) Seller will not have
unreasonably small capital with which to conduct its present or proposed
business and (iii) Seller will have assets (calculated at fair market value)
that exceeds its liabilities.


4.21           Books and Records.  All books, records and files of Seller
relating to the Assets and the business of Seller (a) have been prepared,
assembled and maintained in accordance with usual and customary policies and
procedures; and (b) fairly and accurately reflect the ownership, use, enjoyment
and operation by Seller of the Assets and the business of Seller.


4.22           Condition of Assets. All of the Assets are in good operating
condition and repair, ordinary wear and tear excepted. Seller has provided
Purchaser access to all operating and maintenance logs relating to the
Assets.  No Asset is in need of material repairs, modifications or upgrades
(other than maintenance in accordance with the manufacturer’s recommended
maintenance described in the manufacturer’s manuals that have been made
available to Purchaser).
 
 
 
7

--------------------------------------------------------------------------------

 


4.24           Securities Laws Representations.
 
(a)            The Acquisition Shares will be acquired for investment purposes
for Seller’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof.  Seller has neither any present
intention of effecting, nor any agreement, understanding or arrangement with any
Person regarding, the sale, the granting of any participation in or any other
distribution or transfer of any of the Acquisition Shares.


(b)            Seller has had an opportunity to ask questions and receive
answers from Purchaser regarding the terms and conditions of the offering of the
Acquisition Shares pursuant to this Agreement and the business, operations,
properties and assets of Purchaser.
 
(c)            Seller acknowledges that it is able to fend for itself, can bear
the economic risk of its investment in the Acquisition Shares and has such
knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment in the Acquisition
Shares.  Seller has not been organized for the purpose of acquiring the
Acquisition Shares.
 
(d)            Seller is an “accredited investor” within the meaning of Rule
501, as presently in effect, of Regulation D under the Securities Act.
 
(e)            Seller understands that the Acquisition Shares are characterized
as “restricted securities” under United States federal securities laws inasmuch
as they are being acquired from Purchaser in a transaction not involving a
public offering and that, under such laws and applicable regulations, such
Acquisition Shares may be resold without registration under the Securities Act
only in certain limited circumstances.  Seller is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities
Act.  Seller understands that an investment in the Acquisition Shares involves
an extremely high degree of risk and may result in a complete loss of Seller’s
investment.  Seller understands that the Acquisition Shares have not been and
will not be registered under the Securities Act and have not been and will not
be registered or qualified in any state in which they are offered, and thus
Seller will not be able to resell or otherwise transfer such Acquisition Shares
unless such Acquisition Shares are subsequently registered under the Securities
Act and registered or qualified under applicable state securities laws, or an
exemption from such registration or qualification is available.
 
(f)            Seller has no immediate need for liquidity in connection with
such Seller’s investment in the Acquisition Shares, does not anticipate that it
will be required to sell the Acquisition Shares in the foreseeable future and
has the capacity to sustain a complete loss of its investment in the Acquisition
Shares.
 
(g)            Seller understands that the instruments evidencing the
Acquisition Shares may bear a legend substantially in the following form:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE SECURITIES ACT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF THE SECURITIES ACT.”


(h)  Seller acknowledges and confirms that it has read this Agreement in its
entirety, that it has been given the opportunity to consider the Agreement and
seek independent legal counsel and advice and that it enters into this Agreement
voluntarily and intending to be legally bound.
 
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND SUBSIDIARY


Purchaser and Subsidiary hereby represents and warrants to Seller as follows:


5.1           Organization.  The Purchaser and the Subsidiary are corporations
duly organized, validly existing and in good standing under the laws of the
State of Nevada and have the requisite power and authority to own, lease and
operate its properties and to conduct its business as it is presently being
conducted.


5.2           Authority.  The Purchaser and the Subsidiary have full power and
authority to execute and deliver this Agreement and to perform the obligations
hereunder.  The execution, delivery and performance of this Agreement by
Purchaser and Subsidiary have been duly authorized by all necessary corporate
and other action, and no further corporate or other action is necessary on the
part of Purchaser and Subsidiary for Purchaser and Subsidiary to execute and
deliver this Agreement and to consummate and perform its obligations hereunder.


5.3           Validity and Binding Effect.  This Agreement has been executed and
delivered on behalf of Purchaser and Subsidiary and constitutes the legal, valid
and binding obligation of each Party, enforceable against each Party in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and general equitable principles,
regardless of whether enforceability is considered in a proceeding at law or in
equity.


5.4           Funding.  Purchaser has available adequate funds in an aggregate
amount sufficient to pay (a) all amounts required to be paid to Seller upon the
Closing under this Agreement, and (b) all expenses incurred or which will be
incurred by Purchaser in connection with this Agreement and the transactions
contemplated hereby.


ARTICLE VI
COVENANTS


6.1           Brokers' Fees.  Each of Seller and Purchaser represents and
warrants to the other that it has not incurred any liability for brokerage fees,
finder's fees, agent's commissions, or other similar forms of compensation in
connection with or in any way related to the transactions contemplated by this
Agreement.  Each of Seller and Purchaser agrees to indemnify, defend and hold
the other and its related persons harmless from any claim or demand for any
commission, fee or other compensation by any broker, finder, agent or similar
intermediary claiming to have been employed by or on behalf of the indemnifying
party, and to bear the cost of attorneys' fees and expenses incurred in
defending against any such claim.


6.2           Additional Arrangements.  Subject to the terms and conditions
herein provided, each of Seller and Purchaser shall take, or cause to be taken,
all action and shall do, or cause to be done, all things necessary, appropriate
or desirable under applicable laws and regulations or under applicable governing
agreements to consummate and make effective the transactions contemplated by
this Agreement, including using such Party's reasonable efforts to obtain all
necessary waivers, consents and approvals and effecting all necessary
registrations and filings.  Each of Seller and Purchaser shall take, or cause to
be taken, all action or shall do, or cause to be done, all things necessary,
appropriate or desirable to cause the covenants and conditions applicable to the
transactions contemplated hereby to be performed or satisfied as soon as
practicable.  In addition, if any Governmental Authority shall have issued any
order, decree, ruling or injunction, or taken any other action that would have
the effect of restraining, enjoining or otherwise prohibiting or preventing the
consummation of the transactions contemplated hereby, each of Seller and
Purchaser shall use reasonable efforts to have such order, decree, ruling or
injunction or other action declared ineffective as soon as practicable.


6.3           Proration of Property Taxes.  Seller and Purchaser shall adjust
and apportion all ad valorem taxes on personal property or other like charges
levied, assessed or imposed upon any of the Assets, all as of the Closing
Date.  Should any such tax, assessment or charge be undetermined on the Closing
Date, the last determined tax, assessment or charge shall be used for the
purpose of adjustment.  All adjustments shall be made as soon as practicable
after Closing and invoiced to Purchaser.


6.4           Payment of Expenses.  Each of Purchaser and Seller shall bear its
own expenses incurred in connection with the transactions contemplated herein,
including all fees and expenses of agents, representatives, counsel and
accountants engaged by it.


6.5           Public Announcements.  Seller and Purchaser shall consult with
each other before issuing any press release or otherwise making any public
statement with respect to the transactions contemplated by this Agreement and
shall not issue any press release or make any such public statement prior to
obtaining the approval of the other Party; provided, however, that such approval
shall not be required where such release or announcement is required by
applicable law, securities regulations or stock exchange rules.


6.6           Further Assurances.  From time to time after the Closing, each of
the Parties will execute and deliver such further instruments of conveyance and
transfer and take such other action as the other Party may reasonably request in
order to more effectively convey and transfer the Assets and to assist in
completing the transactions contemplated by this Agreement.


6.7           Taxes.  Purchaser shall bear and pay any applicable sales and/or
use taxes and other transfer taxes payable in connection with the sale of assets
contemplated by this Agreement.  Seller shall be responsible for remitting any
applicable sales and/or use taxes and other transfer taxes collected to the
appropriate state agencies.  Purchaser shall also pay any Taxes or fees required
to register the change of ownership of Assets from Seller to Purchaser.  Each of
Seller and Purchaser shall prepare and file with the Internal Revenue Service,
along with its federal tax return, Form 8594, Asset Acquisition Statement,
allocating the value of the Assets, as set forth in Schedule 2.7.  Kansas sales
tax on the value attributable to fixed assets sold to Purchaser shall be
invoiced to Purchaser at closing and shall be paid to Seller within fifteen (15)
days of closing.


6.8           Invoices.  Purchaser shall timely pay all invoices received by it
whether they be received prior to the date of this Agreement or following the
date of this Agreement relating to Accounts Payable arising with respect to the
period before the Closing.
 
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VII
INDEMNIFICATION AND THIRD PARTY CLAIMS


7.1           Indemnification.  Each of Seller and Purchaser (each an
"Indemnifying Party"), hereby agrees to indemnify, defend and hold harmless the
other Party, and its directors, managers, officers, employees and controlled and
controlling persons (hereinafter, collectively, "related persons"), from and
against all Claims asserted against, resulting to, imposed upon or incurred by
such Party or such Party's related persons (an "Indemnified Person"), to the
extent resulting from (a) the inaccuracy or breach of any representation or
warranty of the Indemnifying Party contained in or made pursuant to this
Agreement, or (b) the breach of any covenant of the Indemnifying Party contained
in or made pursuant to this Agreement.  As used in this Article VII, the term
"Claim" shall include (x) all debts, liabilities and obligations, (y) all
losses, damages, costs and expenses, including pre- and post-judgment interest,
penalties, court costs and attorneys' fees and expenses, and (z) all demands,
claims, actions, costs of investigation, causes of action, proceedings,
arbitrations, judgments, settlements and assessments, whether or not ultimately
determined to be valid.


7.2           Pre-Closing Operations.  Seller further hereby agrees to
indemnify, defend and hold harmless Purchaser and Purchaser's related persons
from and against all Claims asserted against, resulting to, imposed upon or
incurred by Purchaser with respect to (a) any liabilities of Seller which are
not Assumed Liabilities, or (b) the ownership, operation, use or enjoyment of
the Assets by Seller prior to the Closing.


7.3           Post-Closing Operations.  Purchaser further hereby agrees to
indemnify, defend and hold harmless Seller and Seller's related persons from and
against all Claims asserted against, resulting to, imposed upon or incurred by
Seller with respect to (a) any of the Assumed Liabilities, (b) the ownership,
operation, use or enjoyment of the Assets by Purchaser after the Closing or (c)
obligations under the Seller Contracts arising after the Closing.


7.4           Defense of Third Party Claims.  In the event any Claim is asserted
against any Indemnified Person by a third party, the Indemnified Person shall
with reasonable promptness notify the Indemnifying Party of such Claim.  If the
Indemnified Person does not so notify the Indemnifying Party within 15 days
after becoming aware of such Claim, then the Indemnifying Party shall, if such
delay materially prejudices the Indemnifying Party with respect to the defense
of such Claim, be relieved of liability hereunder in respect of such Claim but
only to the extent of the damage caused by such delay.  In any such proceeding,
following receipt of notice properly given, the Indemnifying Party shall be
entitled, at its sole discretion, to assume the entire defense of such Claim
(with counsel selected by it which is reasonably satisfactory to the Indemnified
Person or Persons), and the Indemnifying Party shall bear the entire cost of
defending such Claim.  The Indemnifying Party shall not have the right to settle
any such Claim without the written consent of the Indemnified Person or
Persons.  In the event of the assumption of the defense by the Indemnifying
Party, the Indemnifying Party shall not be liable for any further legal or other
expenses subsequently incurred by the Indemnified Persons in connection with
such defense unless otherwise agreed to in writing by the Indemnifying Party or
as herein provided; provided, however, the Indemnified Persons shall have the
right to participate in such defense, at their own cost, and the obligation to
cooperate therewith.


7.5           Survival.  The representations, warranties, covenants and
agreements made in this Agreement or in any certificate or instrument delivered
in connection herewith shall be in full force and effect notwithstanding any
investigation made by or disclosure made to any Party, whether before or after
the date hereof, shall survive the execution and delivery of this Agreement, and
shall survive the Closing and continue to be applicable and binding thereafter
for the period set forth in Section 7.6(a) (except with respect to Claims
relating to Taxes, which shall survive indefinitely).   At the end of such
period, the same shall terminate and be extinguished, except to the extent a
Claim has been asserted during such period.


7.6           Limit on Indemnity Obligations.


(a)           Except with respect to Claims for Taxes as set forth in Section
7.5, no Indemnified Person shall be entitled to seek indemnification from any
Indemnifying Party pursuant to Section 7.1, Section 7.2 or Section 7.3 with
respect to any Claim unless such Indemnified Person notifies such Indemnifying
Party of such Claim within three years after the Closing Date.


(b)           If the total amount of all Claims which Purchaser or any of its
related persons has the right to assert against Seller under this Article VII
("Purchaser Claims") does not exceed an amount equal to one percent of the
Purchase Price (the "Basket"), then Seller shall have no obligation under this
Article VII with respect to any such Claim.  If the total amount of all
Purchaser Claims exceeds the Basket, then Seller's obligations under this
Article VII shall include the amount of the Basket and the amount by which the
aggregate amount of all Purchaser Claims exceeds the Basket.


(c)           Seller's obligations for Purchaser Claims shall be limited to an
aggregate maximum amount equal to Twenty (20) Percent of the Purchase Price,
except with respect to Claims relating to Taxes or resulting from fraud by the
Seller, for which no limits to Seller’s obligations will apply.


(d)           Except as otherwise specifically provided in this Agreement, in
the absence of fraud, the sole and exclusive remedy of both Purchaser and Seller
hereunder or otherwise in connection with Claims for matters covered in Sections
9.1, 9.2 and 9.3 shall be restricted to the indemnification rights set forth in
this Article VII.
 
 
 
10

--------------------------------------------------------------------------------

 


ARTICLE VIII
MISCELLANEOUS


8.1           Governing Law and Disputes.  This Agreement shall be governed by
and construed in accordance with the substantive law of the State of New York
without giving effect to the principles of conflicts of law thereof.  If a
dispute arises out of or relates to this Agreement, or the breach hereof, the
parties agree first to try in good faith to settle the dispute by mediation
under the Commercial Mediation Rules of the American Arbitration Association,
before resorting to arbitration.  Thereafter, any remaining unresolved
controversy or claim arising out of or relating to this Agreement, or breach
hereof, shall be settled by arbitration before a sole arbitrator (a former
federal judge, unless otherwise mutually agreed to by the parties Seller and the
Purchaser in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  The seat
of the arbitration shall be in New York, New York. and the decision of the
arbitrators shall be final.  The prevailing party shall be entitled to
reasonable attorney’s fees in addition to costs and necessary disbursements.


8.2           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.  Signatures transmitted by
facsimile or in portable document format (pdf) shall be deemed to be original
signatures.


8.3           Assignment; Binding Effect.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either of the
Parties (whether by operation of law or otherwise) without the prior written
consent of the other Party.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the Parties
and their respective successors and permitted assigns.


8.4           Entire Agreement.  This Agreement (including the Exhibits and
Schedules hereto and any documents referred to herein) constitutes the entire
agreement between the Parties, and supersedes any prior understandings,
agreements, arrangements and representations between the Parties, written or
oral, to the extent they related in any way to the subject matter hereof.


8.5           Notices.  All notices, requests, demands, claims and other
communications required or permitted to be given hereunder shall be in writing
and shall be sent by (a) personal delivery (effective upon delivery),
(b) facsimile (effective on the next day after transmission), (c) recognized
overnight delivery service (effective on the next day after delivery to the
service), or (d) registered or certified mail, return receipt requested and
postage prepaid (effective on the third day after being so mailed), in each case
addressed to the intended recipient as set forth below:
 
 

  If to Purchaser and Subsidiary:       Tree Top Industries, Inc.   511 Sixth
Avenue, Suite 800,   New York, NY 10011   Attention: David Reichman  
                   Chief Executive Officer       With a copy (which shall not
constitute notice) to:       Sichenzia Ross Friedman Ference LLP   61 Broadway  
New York, New York 10006   Attention: Peter DiChiara       If to Seller:      
American Resource Technologies, Inc.   1301 Custer Road #352-1009   Plano, TX
75075   Attention:  Pat Wilson       With a copy (which shall not constitute
notice) to:



Either Party may change its address for receiving notices by giving written
notice of such change to the other Party in accordance with this Section 8.5.
 
 
 
11

--------------------------------------------------------------------------------

 


8.6           Amendment.  This Agreement may be amended by the Parties at any
time only by a written instrument signed on behalf of each of the Parties.


8.7           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.


8.8           Waivers.  Either of the Parties may, to the extent legally
allowed:  (a) extend the time for the performance of any of the obligations or
other acts of the other Party, (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto,
and (c) waive performance of any of the covenants or agreements, or satisfaction
of any of the conditions, contained herein.  Any agreement on the part of a
Party to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such Party.  Except as provided in this
Agreement, no action taken pursuant to this Agreement, including any
investigation by or on behalf of either Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement.  The waiver by
either Party of a breach of any provision hereof shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereof.


8.9           Enforcement of Agreement.  The Parties agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms hereof or was otherwise
breached.  Accordingly, the Parties hereby agree that each Party shall be
entitled to seek an injunction to prevent a breach of this Agreement and shall
be entitled to specific performance of the terms and provisions hereof in
addition to any other remedy at law or in equity.






[The remainder of this page is intentionally left blank.]
 
 
 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.
 
 

"Purchaser"     "Seller"             TREE TOP INDUSTRIES, INC.     AMERICAN
RESOURCE TECHNOGIES, INC.             By:
/s/ David Reichman
  By: 
/s/ Patricia Wilson
   
David Reichman
   
Patricia Wilson
   
Chief Executive Officer 
   
 
                          "Subsidiary"                     By: /s/ David
Reichman           David Reichman        

                                    
                  
 
13

--------------------------------------------------------------------------------

 


                                                                


Schedules
 

 2.2 - Assets and Contracts  2.3 - Assumed Liabilities  2.7 - Allocation of
Purchase Price  4.14  - List of Seller Contracts and Seller Permits      
Appendixes         Appendix I Lease

 


 
14

--------------------------------------------------------------------------------

 
                      
Schedule 2.2


Assets


Oil Assets


1.  A 75% Working Interest in the Ownbey Lease located in Chautauqua County
Kansas.


2.  Approximately 1 to 2 mile natural gas pipeline located in Montgomery County
Kansas which is shut down and not in use.


3.  Fixed assets used owned by the Seller used by Seller on Ownbey lease.


Common Stock


1.  Common Stock interest representing 25% of the authorized common stock of
Brasil Asset Management, Inc. (BAMO).


2.  ARUR owns a common stock interest representing 25% of the authorized common
stock of Thor Geotrac.


3.  ARUR owns a common stock interest representing 25% of the authorized common
stock of Ameribras Oklahoma.


Notes Receivable


1.  Receivable from SkyberCorp do Brasil (Ameribras) due and payable January 1,
2011 in the amount of $3,600,000.00.


2.  Receivable from Brasil Asset Management Projectos Limitada (BAMB) due and
payable January 1, 2012 in the amount of $3,600,000.00.


3.  Promissory Notes Receivable:
a. Ameribras Energy, Inc.  $100,000.00 due May 13, 2010
b. Ameribras Energy, Inc.  $100,000.00 due June 15, 2010
c. Brasil Asset Management, Inc.  $350,000.00 due March 26, 2011


4.  Contract for Revenue with Brasil Asset Management, Inc. (BAMO) in the amount
of $1,000,000.00 due and payable on or before January 30, 2011.


Patents


1.  ARUR owns the Gun Sight Patents which were acquired from the Bankruptcy
Trustee for 21st Century Technologies, Inc.  The trustee sold the subsidiary
company Innovative Weaponry, Inc. which owned the patents.




 
15

--------------------------------------------------------------------------------

 


Schedule 2.3
 
Assumed Liabilities
 
Schedule 2.3
 
Assumed Liabilities


 

 BKI    $ 11,000    Bruce and Diane Holding   $ 27,500    C.D. Capitol   $
359,750    Total    $ 398,250  

 
                                                                                                        

 
16

--------------------------------------------------------------------------------

 
 
Schedule 2.7


Allocation of Purchase Price
 
 
 
17

--------------------------------------------------------------------------------

 
EXHIBIT II
SECRETARY’S CERTIFICATE


I, ___________, Secretary of American Resource Technologies, Inc. (the
“Company”), hereby certify on behalf of the Company as follows:


All capitalized terms not otherwise defined herein have the meanings set forth
in the Asset Purchase Agreement dated the date hereof.


1. Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation and Bylaws, as amended to date, of the Company.


2. Attached hereto as Exhibit B is a currently dated good standing certificate
for the Company from Kansas.


3. Attached hereto as Exhibit C are true and correct copies of resolutions
adopted by the Board of Directors of the Company authorizing, among other items,
sale of the Assets.  No action of the Company’s Board of Directors or
shareholders related to the above matters has been taken other than reflected in
such resolutions. None of such resolutions have been amended or modified and are
in full force and effect as of the date hereof.


4. Each of the persons listed below has been duly elected to and now holds the
office of the Company below his name and is currently serving, in such capacity,
and the signature of each such person set forth opposite his name is his true
and genuine signature:
 
 

 Name and Office   Signature         Name:        Title:  Chief Executive
Officer             Name:       Title:  Chief Financial Officer    

                   
5. Each person who, as an officer of the Company, signed any Transaction
Agreement, or any other document delivered on or prior to the date hereof in
connection with such documents was, at the time or respective times of such
execution and delivery or such documents, duly qualified and acting as such
officer, with authority to execute any of such documents, and the signature of
each such person appearing on any such documents in his or her respective
genuine signature.
 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the ___
day of December 2012.


American Resource Technologies, Inc.


________________________________
Secretary


 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT III
 
OFFICER’S CERTIFICATE


Dated: December __, 2012


I, ___________, hereby certify that I am the ___________ of American Resource
Technologies, Inc., a corporation incorporated under the laws of the State of
Kansas (the “Company”), and that I am authorized to execute and deliver this
certification pursuant to that certain Asset Purchase Agreement, dated as of the
date hereof (the “Purchase Agreement”), by and among the Company with those
investors and other signatories thereto.  Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Purchase
Agreement.
 
The undersigned hereby further certifies in his capacity as an officer of the
Company (and not in his individual capacity), and on behalf of the Company, as
follows:
 
1.           Each of the representations and warranties of the Company set forth
in the Purchase Agreement are true and correct in all material respects as of
the date hereof (except for representations and warranties that speak as of an
earlier date, which shall be true and correct in all material respects as of
such earlier date);
 
2.           The Company has performed in all material respects all obligations
and covenants required to be performed by it on or prior to the Closing;
 
3.           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated by the
Purchase Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date first set forth above.




_______________________________
Name:
Title:


 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT IV
[Letterhead of Seller’s Counsel]


                             ________, 2012


Tree Top Industries, Inc.
511 Sixth Avenue, Suite 800,
New York, NY 10011


Re:           Asset Purchase Agreement
 
Ladies and Gentlemen:
 
We have acted as special counsel to American Resource Technologies, Inc., a
Kansas corporation (the “Company”), in connection with the sale by the Company
of certain assets pursuant to an asset purchase agreement dated on or about the
date hereof (the “Purchase Agreement”), between the Company, Tree Top
Industries, Inc. and TTII Oil & Gas, Inc. (the “Purchaser”). Terms used in this
opinion that are defined in the Purchase Agreement and are not otherwise defined
herein have the same meaning herein as in the Purchase Agreement.
 
In so acting, we have examined (i) the Purchase Agreement, (ii) the Lease, (iii)
the Company’s Certificate of Incorporation, as in effect on the date hereof (the
“Certificate of Incorporation”), and (iv) the Company’s Bylaws, as in effect on
the date hereof (the “Bylaws”), and we have examined and considered such
corporate records, certificates and matters of law as we have deemed appropriate
as a basis for our opinions set forth below.
 
Based upon the foregoing and subject to the assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that as of
the date hereof:
 
(1)           The Company is a corporation incorporated and validly existing
under the laws of Kansas with the requisite corporate power to own and operate
its properties and assets and to carry on its business as presently conducted.
 
(2)           The Company has the requisite corporate power and authority to
enter into and perform the Purchase Agreement and the actions contemplated by
the Purchase Agreement. The execution and delivery of the Purchase Agreement by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization of the Company, its shareholders or its Board of
Directors is required. The Purchase Agreement has been duly executed and
delivered by the Company.
 
(3)           The execution, delivery and performance of and compliance with the
terms of the Purchase Agreement, do not violate any provision of the Certificate
of Incorporation or Bylaws of the Company.
 
(4)           The Purchase Agreement is the valid and binding obligations of the
Company in accordance with their respective terms.
 
(5)           The instruments of conveyance and transfer which are being
delivered by the Company to the Purchaser simultaneously with the Purchase
Agreement are sufficient in form to transfer to and vest in the Purchaser all
right, title and interest in and to the Assets as contemplated by the Purchase
Agreement.

 
The foregoing opinions expressed herein are subject to certain limitations and
exceptions as set forth below:
 
(A)           We are counsel admitted to practice in the State of [*] and we do
not express any opinion with respect to the effect or applicability of the laws
of any jurisdiction, other than the laws of the State of [*] and the federal
laws of the United States of America.
 
(B)           The effect of bankruptcy, insolvency, reorganization, moratorium
and other similar laws relating to or affecting the relief of debtors or the
rights and remedies of creditors generally, including without limitation the
effect of statutory or other law regarding fraudulent conveyances and
preferential transfers.
 
(C)           Limitations imposed by state law, federal law or general equitable
principles upon the specific enforceability of any of the remedies, covenants or
other provisions of any applicable agreement and upon the availability of
injunctive relief or other equitable remedies, regardless of whether enforcement
of any such agreement is considered in a proceeding in equity or at law.
 
(D)           This opinion letter is governed by, and shall be interpreted in
accordance with, the Legal Opinion Accord (the "Accord") of the ABA Section of
Business Law (1991). As a consequence, it is subject to a number of
qualifications, exceptions, definitions, limitations on coverage and other
limitations, all as more particularly described in the Accord, including the
General Qualifications and the Equitable Principles Limitation, and this opinion
letter should be read in conjunction therewith.
 
This opinion is furnished pursuant to the request of the addressees hereof and
is rendered by us solely for the benefit of the addressees hereof in connection
with the Purchase Agreement. We are not hereby assuming any professional
responsibilities to any other person whatsoever. This opinion may be relied upon
only in connection with the Purchase Agreement. This opinion may not be used,
disseminated, circulated, quoted referred to or relied upon by any other person
or for any other purpose without our prior written consent.  This opinion is
rendered as of the date set forth above, and we express no opinion as to
circumstances or events that may occur subsequent to such date.  We assume no
duty to update or supplement this opinion to reflect any fact or circumstances
that may hereafter come to our attention or reflect any changes in any law that
may hereafter occur or become effective.
 
Very truly yours,
 
20
 

--------------------------------------------------------------------------------


